Citation Nr: 1015712	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Death and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from June 1977 to November 
1978.  He died in  2007 and the appellant is his surviving 
spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decisional letter by 
the St. Louis RO that denied service connection for the cause 
of the Veteran's death and DIC benefits under 38 U.S.C.A. 
§ 1318.  In November 2008, the appellant requested a Travel 
Board hearing, but an August 2009 report of contact indicates 
she was unable to attend the scheduled hearing and there is 
no indication that she wished to reschedule.  The report of 
contact also indicates that she intended to withdraw her 
appeal; however, no withdrawal has been received.  
Accordingly, the matter remains in appellate status.


FINDINGS OF FACT

1.  The Veteran died in 2007 due to arteriosclerotic heart 
disease and hypertensive cardiovascular disease.

2.  At the time of his death the Veteran was in receipt of a 
total rating for compensation purposes based on 
unemployability due to a service-connected low back 
disability, but it was not in effect for 10 continuous years 
or more.

3.  Heart disease, including hypertension, was not manifested 
in service or the first postservice year; neither 
arteriosclerotic heart disease or hypertensive cardiovascular 
disease are shown to be related to his military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

August 2008 correspondence informed the appellant of the 
evidence and information necessary to substantiate the claim, 
the information required of her to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  
While the appellant did not receive regarding ratings or 
effective dates of awards (see Dingess, supra), such notice 
would only be relevant if the benefit sought were being 
granted.

With regard to Hupp notice, the RO did not specifically 
notify the appellant that the Veteran had a service-connected 
low back disability at the time of his death; however, an 
October 2008 statement demonstrates that she was aware that 
her husband was in receipt of service connection for a low 
back disability.  Further, she has not asserted that this 
disability caused the Veteran's death, nor does the record 
suggest that this service-connected disability was the cause 
or proximate cause of the Veteran's death.

Regarding the second and third elements of Hupp notice, in 
the above noted RO letter, the RO notified the appellant that 
to support her claim, she was required to submit evidence 
showing that the Veteran died from a service-connected injury 
or disease.  The Board finds that this notice fulfills the 
requirements of Hupp.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  The appellant has been given ample opportunity to 
present evidence and argument in support of her claims, and 
she indicated that she had no additional evidence or 
information to present.  

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 may 
be resolved entirely based upon whether the applicable legal 
criteria are met.  The U.S. Court of Appeals for Veterans 
Claims (Court) had held that the VCAA does not apply in cases 
in which the law and not the facts are determinative.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development which indicates no reasonable 
possibility that any further assistance would aid in 
substantiating the claim the VCAA is inapplicable).  See also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000)).  The current claim 
under 38 U.S.C.A. § 1318 presents such a case.  Accordingly, 
the claim is being adjudicated without further development of 
the record.

VA also has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records and VA treatment records are associated 
with the claims file.  A VA medical opinion concerning the 
cause of death was not obtained.  The Board finds that a VA 
opinion is not necessary to adjudicate the claim since the 
record does not suggest that the Veteran's service connected 
disability or any incident during the Veteran's active 
service substantially or materially contributed to his death.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Holding 
that where claimant has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, the conduct of a VA examination is not 
warranted if claimant does not show such a preliminary 
nexus).  

The appellant has not provided any probative medical evidence 
that expresses an opinion to link the disabilities in 
question to any incident of the Veteran's active military 
service.  There is no indication that additional relevant 
evidence is available and not part of the claims files.  
Based on this record, the Board finds that the VA's duty to 
notify has been satisfied.



Merits Analysis

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, such cardiovascular-renal disease (including 
hypertension), may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's death certificate states that he died in 2007 
directly due to arteriosclerotic heart disease and 
hypertensive cardiovascular disease.  The record does not 
show that either disability manifested in service or in the 
first post-service year, or is otherwise related to his 
military service.  

The Veteran's service treatment records are silent for 
complaints findings, or diagnosis of a heart disorder or 
hypertension.  An enlistment examination noted a blood 
pressure reading of 140/78 and an associated medical history 
report noted low blood pressure.  In February 1978, his blood 
pressure reading was 100/68 and May 1978 readings were 
104/72, 124/64, 124/60, 130/76, and 126/84.

A December 1978 VA treatment record and November 1979 VA 
examination contain blood pressure readings of 120/70 
and116/80, respective, and contain no evidence of a heart 
disorder or hypertension in the first post-service year.  
Consequently, service connection for a heart disorder or 
hypertension on the basis that it was diagnosed in service 
(and has persisted), or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

Although it is unclear if the Veteran was diagnosed with 
having arteriosclerotic heart disease and hypertensive 
cardiovascular disease prior to death, VA treatment records 
from 1980 to 1987 and 1998 to 1999 reflect no diagnoses or 
treatment for these diseases.  Thus, while the death 
certificate notes these diagnoses, there is no competent 
medical evidence to support the contention that either 
arteriosclerotic heart disease or hypertensive cardiovascular 
disease that caused the Veteran's death was due to any event 
or incident of the Veteran's military service.

Based upon the above, a causal connection between the cause 
of the Veteran's death and service is not demonstrated.  The 
appellant was advised of the need of nexus evidence to 
support her claim; however, none was identified or received.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Board is sympathetic to the 
appellant's loss of her husband, but the Board may not go 
beyond the factual evidence presented in this claim to 
provide a favorable determination.  Accordingly, the appeal 
is denied.

DIC Benefits pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the Veteran's death were service-connected, under 
certain specific conditions.  VA shall pay DIC under 38 
U.S.C.A. § 1318 to the surviving spouse of a veteran who dies 
not as the result of his own willful misconduct, and who at 
the time of death was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling provided, in pertinent part, that the disability 
was continuously rated totally disabling for a period of at 
least 10 consecutive years immediately preceding death.  The 
total rating may be either schedular or based upon 
unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of his death, the Veteran was in receipt of a 
total rating based on unemployability that was effective 
September 1, 1999.  Since the Veteran died in 2007, he was 
not in receipt of this benefit for 10 years or more 
immediately preceding his death and the appellant, therefore, 
is not entitled to DIC in this case under the provisions of 
38 U.S.C.A. § 1318.

Although the appellant is aware her husband was not in 
receipt of 100 percent disability for 10 years, she believes 
that her own severe disabilities warrant the award of 
benefits.  The law makes no provision for an award of the 
benefit the appellant seeks on this basis.  

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 

Accordingly, the claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


